

115 HR 4367 IH: Small Business Emergency Disaster Bridge Loan Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4367IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide guaranteed disaster loans to certain small business
			 concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Emergency Disaster Bridge Loan Act of 2017. 2.Small business emergency bridge loan programSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following new paragraph:
			
				(16)Small business emergency bridge loan program
 (A)In generalThe Administrator may guarantee a bridge loan to a small business concern made by an eligible lender, if such small business concern was located within an area and during the time period with respect to which—
 (i)a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or
 (ii)the Administrator determined a disaster occurred. (B)ProceduresExcept as otherwise provided in this paragraph, a bridge loan guarantee made under this paragraph shall be subject to the same requirements and procedures that are used to make loans pursuant to this subsection.
 (C)Use of fundsA small business concern described in subparagraph (A) may apply to the Administrator— (i)for a bridge loan to repair or replace real property or property of the small business concern property damaged or destroyed by reason of such major disaster; or
 (ii)if such a small business concern has suffered substantial economic injury by reason of such major disaster, for a bridge loan to assist such a small business concern.
 (D)RateThe Administrator may guarantee not more than 95 percent of a bridge loan made under this paragraph.
 (E)RequirementsA bridge loan guaranteed under this subsection— (i)may not exceed $50,000;
 (ii)shall be for a term of not more than 10 years; (iii)during the 6-month period beginning on the date on which the bridge loan is disbursed, the rate of interest on such loan shall be zero and the borrower shall not be required to make any payments on such bridge loan; and
 (iv)after such 6-month period, the rate of interest on such bridge loan shall be determined by the Administrator.
 (F)UnderwritingAn eligible lender shall use the procedures and forms of such eligible lender in making a bridge loan under this subsection.
 (G)DefinitionsIn this paragraph: (i)Bridge loanThe term bridge loan means a loan made to a small business concern while the application of such concern for assistance under a disaster loan program is pending.
 (ii)Disaster loan programThe term disaster loan program means a program established under paragraphs (1), (2), or (9) of this subsection. (iii)Eligible lenderThe term eligible lender means a lender who is a community development financial institution, as defined in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)) or another lender that the Administrator has determined is an appropriate lender.
						.
		